Citation Nr: 0925389	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
recurrent left ankle sprain.

2.  Entitlement to a rating in excess of 10 percent for right 
knee strain.

3.  Entitlement to a rating in excess of 10 percent for left 
knee strain.

4.  Entitlement to a compensable rating for right shoulder 
bursitis, prior to June 8, 2005, and in excess of 10 percent 
beginning June 8, 2005.

5.  Entitlement to a compensable rating for left shoulder 
strain with bursitis, prior to February 22, 2009, and in 
excess of 10 percent beginning February 22, 2009.

6.  Entitlement to a compensable rating for right 
temporomandibular joint (TMJ) dysfunction.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1997 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for recurrent 
left ankle sprain, right knee strain, and left knee strain 
and assigned a 10 percent disability rating, effective 
December 12, 2003, for each; and also, granted service 
connection for left shoulder strain, right shoulder bursitis, 
and right TMJ dysfunction, and assigned a noncompensable 
rating, effective December 12, 2003, for each.

By October 2005 rating decision, the RO granted a 10 percent 
rating for right shoulder bursitis, effective from June 8, 
2005.  By April 2009 rating decision, the RO granted a 10 
percent disability rating for left shoulder strain with 
bursitis, effective from February 22, 2009.  As these 
increased ratings do not constitute a full grant of all 
benefits possible, and as the Veteran has not withdrawn these 
claims, the issues concerning entitlement to an increased 
rating for the right and left shoulder disabilities remain 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  There are 
now two periods of time that must be considered in analyzing 
each of these claims, that prior to June 8, 2005 and that 
prior to February 22, 2009, when the right and left shoulder 
disabilities were evaluated as noncompensable, and that 
beginning on June 8, 2005, and February 22, 2009, when the 
right and left shoulder disabilities were assigned 10 percent 
disability ratings. 

In December 2007, the Board remanded this matter for further 
evidentiary development.


FINDINGS OF FACT

1.  The Veteran's service-connected recurrent left ankle 
sprain is manifested by complaints of chronic pain, weakness, 
stiffness, swelling, instability, giving away, and 
tenderness, and objective evidence of minimal limitation of 
motion on plantar flexion and full range of motion on 
dorsiflexion; the Veteran has denied incoordination and 
episodes of dislocation and locking, and there was no pain 
during range of motion and no additional limitations on 
repetitive range of motion.  

2.  The Veteran's service-connected right and left knee 
disabilities are manifested by various complaints, including 
chronic pain, swelling, tenderness, and weakness; and 
objective examination has shown full extension of the knees 
and mostly full extension, with several instances of slight 
limitation of flexion of both knees; there have been 
complaints of the knees giving way or instability and also 
reports of no giving away or instability, as well as clinical 
findings of no laxity (in 2003) and  considerable laxity 
(2007)

3.  The Veteran's right shoulder bursitis, prior to June 8, 
2005, was manifested by complaints of ongoing pain and 
minimal to no loss of range of motion.

4.  The Veteran's right shoulder bursitis, since June 8, 
2005, has been manifested by complaints of chronic pain, 
stiffness, and weakness, with loss of range of motion, and 
reports of weekly flare-ups of right shoulder symptoms.  

5.  The Veteran's service-connected left shoulder disability, 
at the time of the January 23, 2009 VA examination, was 
manifested complaints of pain, weakness, and flare-ups, and 
objective evidence of limitation of left shoulder motion.  
Effective February 22, 2009, an MRI showed that he had 
bursitis in the left shoulder.

6.  Prior to January 23, 2009, the Veteran's service-
connected left shoulder disability was manifested by no more 
than complaints of chronic pain, mostly full range of motion, 
except for one documented episode of limitation of left 
shoulder motion and one episode of tenderness; strength was 
5/5 and there was no pain on motion.

7.  The Veteran's right TMJ dysfunction is manifested by no 
more than interincisal motion limited to 48 mm and lateral 
excursions limited to 9 mm and 10 mm; there has been no 
finding of any loss of, nonunion of, or malunion of the 
mandible, and there is normal masticatory function at most 
times, except when chewing hard foods or yawning.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
recurrent left ankle sprain have not been met at any time 
during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5271 (2008)

2.  The criteria for a rating in excess of 10 percent for 
right knee strain have not been met at any time during the 
appeal period.  8 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).

3.  The criteria for a rating in excess of 10 percent for 
left knee strain have not been met at any time during the 
appeal period.  8 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).

4.  The criteria for a compensable rating for right shoulder 
bursitis were not met at any time prior to June 8, 2005.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5019, 5201 (2008).

5.  The criteria for a rating in excess of 10 percent for 
right shoulder bursitis have not been met at anytime since 
June 8, 2005.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5019, 5201 
(2008).

6.  The criteria for a compensable rating for left shoulder 
strain were met effective January 23, 2009.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.71a, Diagnostic Codes 5019, 5201 (2008).

7.  The criteria for a rating in excess of 10 percent for 
left shoulder strain with bursitis have not been met at 
anytime since January 23, 2009.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5019, 5201 (2008).

8.  The criteria for a compensable rating for right TMJ 
dysfunction have not been met at any time during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.150, Diagnostic Codes 9902-9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  The U.S. Supreme Court, however, has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that-except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim-the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
In this case, the Veteran is challenging the evaluations 
assigned following the grants of service connection by the RO 
in the March 2004 rating decision.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the October 2003 notice that was provided before 
service connection claims were granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in October 2003 and February 2008 
that fully addressed the notice elements.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Finally, the Board notes the RO sent 
the Veteran letters in February 2008 and April 2009 informing 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson.  Thus, the 
Board concludes that all required notice has been given to 
the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records dated through January 
2009, and the Veteran underwent VA examinations in 2003 and 
2009.  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims files, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter again-for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When evaluating musculoskeletal disabilities, the Board must 
consider additional functional limitation due to factors such 
as pain, weakness, fatigability and incoordination.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

1.  Rating in Excess of 10 percent for Recurrent Left Ankle 
Sprain

By March 2004 rating decision, the RO granted service 
connection for left ankle recurrent sprain and assigned a 10 
percent rating, pursuant to Diagnostic Code 5271.  Diagnostic 
Code 5271 provides a 10 percent rating where there is 
moderate limitation of ankle motion and a (maximum) 20 
percent rating where there is marked limitation of ankle 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of ankle motion are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion. 38 
C.F.R. § 4.71, Plate II.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
rating in excess of 10 percent is warranted for the service-
connected left ankle disability.  

In that regard, the Board notes that on VA examination in 
October 2003 (conducted prior to the Veteran's separation 
from service), it was noted that he sprained his left ankle 
several times in service, including in 1998 and May 2003.  He 
reported ongoing swelling, which he treated with nonsteroid 
anti-inflammatories and physical therapy.  He claimed his 
left ankle hurts and swells once a month, and hurts if he 
runs more than one mile.  He had no functional limitations 
from his left ankle.  Examination of the left ankle showed 
mild edema anterior to the lateral malleolus.  Range of 
motion testing showed plantar flexion was to 35 degrees and 
dorsiflexion was to 20 degrees.  He could toe and heel walk.  
His squat was equal bilaterally, with equal strength in his 
Achilles, and he lifted himself back up with equal weight 
distribution on both legs.   

On VA examination in September 2005, the Veteran reported 
weakness, stiffness, swelling, instability, giving away, 
fatigability, and lack of endurance.  He denied pain, heat, 
redness, and a locking sensation.  He reported no flares of 
pain.  Examination showed the ankle was nontender to 
palpation and had full range of motion.  With repetitive 
movement, there were no reports of pain or discomfort, no 
loss of range of motion, and no apparent additional 
functional impairment.  

On VA examination in January 2009, the Veteran reported that 
since he sprained his left ankle in service, his condition 
had progressively worsened, and he took ibuprofen for 
treatment.  He reported left ankle pain, giving away, 
instability, weakness, decreased speed of joint motion, 
swelling, and tenderness.  He denied stiffness, 
incoordination, and episodes of dislocation, subluxation, and 
locking.  He reported severe flare-ups, once a year, that 
lasted two to four weeks, and precipitated by twisting his 
ankle.  During flares, he could not put weight on the left 
ankle and his mobility was decreased, and he alleviated the 
pain with ibuprofen, ice, and stretching exercises.  He used 
a brace intermittently.  Examination showed his gait was 
normal, and he had dorsiflexion to 17 degrees and plantar 
flexion to 33 degrees, with no pain, and no pain or 
additional limitations after three repetitions of range of 
motion.  An x-ray of the left ankle was normal.  

After review of the evidence, the Board notes that although 
the Veteran does have some limitation of motion of the left 
ankle, there was no showing of pain on motion.  The clinical 
findings noted on range of motion testing in 2003, 2005, and 
2009, showed full to slight dorsiflexion and at most slight 
to moderate loss of plantar flexion.  There has been no 
showing of marked limitation of motion of the ankle, as 
required for a 20 percent rating to be assigned pursuant to 
Diagnostic Code 5271.  Moreover, although he does have 
multiple symptoms of his left ankle as noted above, including 
with activity, and he has complained of progressively 
worsened symptoms in his left ankle, these findings simply do 
not approximate a finding of marked disability of the left 
ankle.  38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5271.  In 
that regard, the Board notes that the Veteran has reported no 
pain on motion or functional limitations, he could heel and 
toe walk, he could squat and lift himself up with equal 
weight distribution, and he had a normal gait.  

Considering other potentially applicable diagnostic codes, 
the Board notes that there has been no allegation or showing 
of ankylosis (Diagnostic Codes 5270, 5272) and no malunion or 
deformity (Diagnostic Code 5273); thus a rating in excess of 
10 percent is not warranted under any other Diagnostic Code.  
The Board has also considered the Veteran's service-connected 
left ankle disability in light of DeLuca v. Brown.  The 
Veteran has reported having weakness, fatigability, but 
denied incoordination.  Objective examinations have basically 
shown slight limitation of motion on plantar flexion and full 
or slight limitation of motion on dorsiflexion, with no pain 
on motion and no finding of pain or additional limitations 
after repetitive range of motion testing.  At the VA 
examination in 2003 he reported having no functional 
limitations from his left ankle.  At the 2009 examination, he 
reported having severe flare-ups of the ankle once a year, 
but he could alleviate the symptoms with ibuprofen, ice, and 
stretching exercises.  Thus, considering the Veteran's 
complaints along with the three VA examinations, the Board 
concludes there is insufficient objective evidence to 
conclude that his left ankle pain is associated with such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is entitled to a rating in excess of 10 percent for 
his left ankle disability.  The Board finds that the 10 
percent rating assigned reflects the most disabling this 
disorder has been since December 12, 2003, the effective date 
of the grant of service connection and the assignment of the 
10 percent rating.  Fenderson.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for a rating in excess of 10 
percent for recurrent left ankle sprain must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Ratings in Excess of 10 percent for Right and Left Knee 
Strains

By March 2004 rating decision, the RO granted service 
connection for right and left knee strains, and assigned a 10 
percent rating for each, pursuant to Diagnostic Code 5260.  
Diagnostic Code 5260 provides for a noncompensable (0 
percent) rating where flexion is limited to 60 degrees.  A 10 
percent rating is warranted where there is limitation of knee 
flexion to 45 degrees.  A 20 percent is warranted for 
limitation of knee flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides the criteria for limitation of 
extension of the leg.  A noncompensable (0 percent) rating is 
assigned where extension is limited to 5 degrees.  A 10 
percent is assigned for limitation of extension to 10 
degrees; and 20 percent is warranted for limitation of 
extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
rating in excess of 10 percent is warranted for either the 
service-connected right knee disability or the service-
connected left knee disability, at any time since December 
12, 2003.  

With regard to range of motion, 38 C.F.R. § 4.71, Plate II, 
reflects that normal flexion and extension of a knee is from 
zero degrees of extension to 140 degrees of flexion.  Review 
of the three VA examination reports and the various VA 
treatment records shows that during the appeal period the 
Veteran had basically full range of motion, with only a 
couple of instances of no more than slight limitation of 
motion of the knees.  In that regard, the Board notes that 
the Veteran's flexion was at most limited to 125 degrees (for 
the right knee at the 2003 VA examination) and 122 degrees 
(for the left knee at the 2009 VA examination), and extension 
of the knees was (on all objective examinations) to 0 
degrees.  Thus, there is no evidence of limitation of knee 
motion that would even reach a compensable level under 
Diagnostic Code 5260 and/or Diagnostic Code 5261.  The Board 
concludes, therefore, that these diagnostic codes do not 
provide a basis for a rating in excess of 10 percent for 
limitation of motion of either the right or left knee.  
Moreover, separate evaluations for limited flexion and 
extension of the right knee under Diagnostic Code 5260 and/or 
Diagnostic Code 5261 are not warranted here as prescribed by 
VAOPGCPREC 9-2004.

The Board has also considered whether any alternative 
diagnostic codes would allow for an rating in excess of 10 
percent for either the service-connected right or left knee 
disabilities.  The Veteran has never been diagnosed with 
ankylosis of the knee, nor has he complained of an inability 
to move his knee.  Therefore, Diagnostic Code 5256 is not for 
application.  Likewise, the Veteran has never been diagnosed 
with nonunion or malunion of the tibia and fibula; therefore, 
Diagnostic Code 5262 does not apply.  Also, there has been no 
finding of dislocated semilunar cartilage, and no episodes of 
locking or findings of effusions of the knees; therefore 
Diagnostic Code 5258 does not apply.  

With regard to Diagnostic Code 5257, the Board concludes that 
the competent evidence of record does not support a separate 
compensable rating for either knee under Diagnostic Code 
5257, based on slight recurrent subluxation or lateral 
instability.  In that regard, the Board notes that on VA 
examination in 2003, he reported his knees had a tendency to 
give out, but examination showed no laxity and a negative 
McMurray's sign.  In 2005, the Veteran reported he had no 
sense of instability, and no instability was shown on stress 
testing, but he was given straps for bracing his knees.  On 
VA examination in 2005, he reported his knees had been stable 
until 2002 or 2003, when he had SWAT team training and his 
knees worsened.  On examination he reported knee instability 
and giving way; however McMurray's testing, Lachman's 
testing, and anterior drawer testing were all negative.  In 
2007, examination of the knees showed considerable 
mediolateral laxity, worse on the left.  On VA examination in 
2009, however, he reported no giving away, instability, or 
episodes of dislocation or subluxation.  Thus, though the 
Veteran has reported on several occasions he had instability 
of the knees, objective examination has, for the most part, 
shown that the knees are stable.  On one occasion, in 2007, 
ligament laxity was found in both knees; however, two years 
later the Veteran denied giving way or instability in the 
knees.  Thus, the Board concludes that the competent evidence 
of record does not approximate a finding of slight 
subluxation or slight instability, as required for the 
assignment of a separate 10 percent evaluation under 
Diagnostic Code 5257.  

The Board has also considered whether any of the DeLuca 
factors or 38 C.F.R. § 4.40 or 4.45 have caused additional 
limitation so as to warrant any higher ratings.  In this 
case, however, there has been no indication that there was 
additional limitation of motion of either knee based on pain, 
fatigue, weakness, incoordination, or repetitive motion.  
Although the Veteran complained of knee pain that affected 
his activities of daily living and work, including weekly 
flares of pain precipitated by going up stairs, running, and 
kneeling, the various range of motion tests of both knees did 
not demonstrate any pain on motion, and repetitive range of 
motion testing did not reveal any additional limitation of 
motion, or any additional limitations in either knee.  Thus, 
the overall evidence fails to show that pain resulted in 
additional functional limitation such as to enable a finding 
that the Veteran's disability picture more nearly 
approximates a 20 percent rating under Diagnostic Code 5260 
or a separate 10 percent evaluation under Diagnostic Code 
5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

In sum, the Board finds that, based on the preponderance of 
the evidence, the criteria for the next higher 20 percent 
rating for right knee strain or for left knee strain with 
bursitis have not been met at any time during the appeal 
period of December 12, 2003 to the present.  Fenderson.  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims for 
a rating in excess of 10 percent for right knee strain and 
for left knee strain with bursitis must be denied.  38 
U.S.C.A. § 5107(b); Gilbert.

3.  Rating Criteria for Right and Left Shoulder Disabilities

The evidence of record shows the Veteran is right-hand 
dominant.  Therefore, his right arm is considered his major 
extremity under the Rating Schedule and the left arm is 
considered his minor extremity.

Bursitis is rated by analogy to degenerative arthritis, which 
is rated on the basis limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joint 
involved.  38 U.S.C.A. § 4.71a, Diagnostic Codes 5019, 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 U.S.C.A. § 4.71a, Diagnostic 
Code 5003.

Pursuant to Diagnostic Code 5201, limitation of the major or 
minor arm at the shoulder level warrants a 20 rating.  When 
motion is limited to midway between the side and shoulder 
level, a 30 percent rating is warranted for the major 
extremity and a 20 percent rating for the minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal forward elevation of the shoulder, flexion, as well as 
normal abduction are to 180 degrees.  Normal internal and 
external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 
1.

a.  Compensable Rating for Right Shoulder Bursitis, 
effective prior to June 8, 2005

By March 2004 rating decision, the RO granted service 
connection for right shoulder bursitis and assigned a 
noncompensable disability rating, pursuant to Diagnostic Code 
5201.  

By October 2005 rating decision, the RO granted a 10 percent 
rating for right shoulder bursitis, effective from June 8, 
2005 (the date of a VA treatment record), pursuant to 
Diagnostic Codes 5019 and 5201.  

On a VA examination in October 2003, the Veteran reported 
ongoing pain in his shoulders since an injury in service 
while playing broom ball.  He had 5/5 strength and primarily 
AC joint pain, for which he was treated with anti-
inflammatories and physical therapy.  Most days he was still 
able to do push-ups, including matching the Army requirement 
of 61 push-ups.  His current limitations included reaching 
and working overhead for a period of time, as well as 
decreased flexibility, which resolved after 20 minutes of 
rest.  Physical examination showed his shoulders were on a 
level girdle with well-developed muscular definition that was 
equal, bilaterally.  There was no heat or crepitus in either 
joint.  Internal rotation of his shoulders went to 90 
degrees, external rotation to 70 degrees, partially limited 
by muscle development.  He had full abduction and extension.  

Based on the foregoing,  the Board finds that prior to June 
8, 2005 (the date of a VA treatment record), the criteria for 
a compensable rating for the service-connected right shoulder 
disability were not met at any point.  A higher rating is not 
warranted because, as noted above, the right shoulder range 
of motion was not shown to be limited at the shoulder level 
(Diagnostic Code 5201), and his disability only involved one 
major joint-the right shoulder (Diagnostic Code 5003).  The 
Board has also considered the Veteran's service-connected 
right shoulder disability under all other potentially 
applicable diagnostic codes; however, he has never been shown 
to have ankylosis of the scapulohumeral articulation, an 
impairment of the humerus, or impairment of the clavicle or 
scapula.  Therefore, Diagnostic Codes 5200, 5202, and 5203 do 
not assist the Veteran in obtaining a compensable rating for 
his right shoulder bursitis prior to June 8, 2005.  

Also, the Board has considered whether there is any 
additional functional loss which might warrant the assignment 
of a compensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown.  Although the Veteran reported 
ongoing pain in his right shoulder, his functional 
limitations were minimal to none.  Thus, even considering the 
effects of pain on use, the preponderance of the evidence is 
against a finding that the right shoulder bursitis was to 
such a degree to warrant a compensable rating prior to June 
8, 2005.  

As the preponderance of the evidence is against the claim for 
a compensable rating prior to June 8, 2005, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski.

b. Rating in Excess of 10 percent for Right Shoulder 
Bursitis,
effective from June 8, 2005

A VA treatment record dated in June 2005 showed that the 
Veteran reported increased pain and tenderness in the right 
shoulder.  Range of right shoulder motion showed that 
abduction was to 90 degrees with pain and tenderness and 
weakness at the rotator cuff.  Overhead range of motion was 
intact, but with pain.  Internal rotation elicited pain at 
the rotator cuff and external rotation increased pain that 
radiated down the bicep.  

On VA examination in September 2005, the Veteran reported his 
right shoulder pain was constant and increased with activity.  
He reported weakness, stiffness, locking sensation, and lack 
of endurance.  He described flares of right shoulder pain, 8 
out of 10 on the pain scale, two times per week, lasting one 
to two days.  He reported that flares were precipitated by 
activity and relieved by ice, rest, and ibuprofen, and 
resulted in decreased levels of activity and mobility.  He 
reported that at the start of the examination, his right 
shoulder pain was 3 out of 10, and nontender to palpation.  
Right shoulder range of motion was to 180 degrees on flexion 
and abduction, and internal and external rotation were to 90 
degrees, with an increase of pain from 45 to 90 degrees.  He 
was able to repeat five repetitions of range of motion 
testing without changes in pain or changes in range of 
motion, and there was no apparent additional functional 
impairment following repetitive use.  

On VA examination in January 2009, the Veteran reported 
having intermittent right shoulder symptoms, including pain, 
stiffness, and weakness.  He denied any deformity, giving 
away, instability, incoordination, locking, and episodes of 
dislocation or subluxation.  He reported weekly flare-ups in 
the right shoulder that were mild and lasted one to two days, 
causing his arm to be weaker.  Range of motion testing in the 
right shoulder revealed flexion to 135 degrees, abduction to 
138 degrees, internal rotation to 70 degrees, and external 
rotation to 90 degrees, with no objective evidence of pain on 
motion.  An MRI of the right shoulder, dated in February 
2009, showed tendinosis and possible partial intrasubstance 
tear of the distal supraspinatus tendon, without evidence of 
full-thickness tear or muscle retraction, mild degenerative 
changes, and bursitis.    

In order for a rating in excess of 10 percent to be assigned, 
effective from June 8, 2005, the competent evidence of record 
would need to show that the right arm range of motion was 
limited at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Such limitation, however, is not shown.  Rather, 
the Veteran was shown to be able to flex and abduct above the 
shoulder level, with no objective evidence of pain on motion.  
Accordingly, a rating in excess of 10 percent under 
Diagnostic Code 5201 is not warranted.  The Board also finds 
that the evidence of record provides no basis for assignment 
of the next-higher 20 percent rating under Diagnostic Code 
5003.  Indeed, although the evidence demonstrates a 
limitation of motion and the involvement of a major joint, 
only one major joint in the right arm is involved and the 
objective evidence of record does not indicate that the 
veteran has occasional incapacitating exacerbations of the 
shoulder.  He has reported chronic pain, weakness, and flare-
ups, however, he reported the flare-ups caused his arm to be 
weaker and decreased his level of activity.  The Board has 
also determined that no other diagnostic codes are pertinent 
to the claim.  The evidence of record since June 8, 2005, 
does not demonstrate ankylosis, therefore Diagnostic Code 
5200 is not for consideration, and as there is no showing of 
impairment of the humerus, Diagnostic Code 5202 does not 
apply.

In so finding, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown.  In this regard, it is acknowledged that the 
Veteran complained of pain, weakness, stiffness, and flare-
ups in VA treatment records and examinations.  Objectively, 
there was evidence of limited range of motion, with some pain 
in 2005, but no objective evidence of pain on motion in 2009.  
There was tenderness noted in 2005, but there was no 
swelling, redness, heat, or deformity in the shoulder region.  
Additionally, as indicated above, there was no fatigability, 
additional limitations or additional restricted range of 
motion following repetitive range of motion tests.

In conclusion, the Board finds that preponderance of the 
evidence is against a rating in excess of 10 percent for the 
Veteran's right shoulder bursitis, effective from June 8, 
2005.  Fenderson.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and the claim for a rating in excess of 10 
percent for right shoulder bursitis, effective from June 8, 
2005, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski.

c.  Compensable Rating for Left Shoulder Strain with 
Bursitis,
effective prior to February 22, 2009

By March 2004 rating decision, the RO granted service 
connection for left strain and assigned a noncompensable 
disability rating, pursuant to Diagnostic Code 5201.  

By April 2009 rating decision, the RO granted a 10 percent 
disability rating for left shoulder strain with bursitis, 
effective from February 22, 2009 (the date of an MRI), 
pursuant to Diagnostic Codes 5019 and 5003.  

On a VA examination in October 2003, the Veteran reported 
ongoing pain in his shoulders since an injury in service 
while playing broom ball.  He had 5/5 strength and primarily 
AC joint pain, for which he was treated with anti-
inflammatories and physical therapy.  Most days he was still 
able to do push-ups, including matching the Army requirement 
of 61 push-ups.  His current limitations included reaching 
and working overhead for a period of time, as well as 
decreased flexibility, which resolved after 20 minutes of 
rest.  Physical examination showed his shoulders were on a 
level girdle with well-developed muscular definition that was 
equal, and there was no heat or crepitus in either joint.  
Internal rotation of his shoulders went to 90 degrees, 
external rotation to 70 degrees, partially limited by muscle 
development.  He had full abduction and extension.  He had no 
tenderness of the AC joints.  The impressions included left 
shoulder strain, with negative MRI.  

A December 2004 MRI of the left shoulder showed 
tendinopathy/tendinosis at the supraspinous tendon, and very 
mild degenerative changes of the AC joint with lateral 
downward sloping of the acromion.  

A VA treatment record showed that on December 8, 2004, the 
Veteran complained of increasing left shoulder pain.  
Examination showed his left shoulder had very limited range 
of motion, moreso on internal rotation than external 
rotation.  His flexion was only to about 145 degrees and 
abduction was to just more than 90 degrees.  An x-ray of the 
left shoulder taken in December 2004 was normal.

On VA examination in September 2005, the Veteran reported 
left shoulder pain with activity.  He reported weakness, 
stiffness, locking sensation, and lack of endurance, and 
denied swelling, heat, redness or instability.  His left 
shoulder pain was 4/10, one to two times per week, and lasted 
for two hours.  He reported that flares were precipitated by 
activity and relieved by ice, rest, and ibuprofen, and 
resulted in decreased levels of activity and mobility.  Left 
shoulder range of motion was full without pain or discomfort.  
He was able to repeat five repetitions of range of motion 
testing without changes in pain or changes in range of 
motion, and there was no apparent additional functional 
impairment following repetitive use.  The diagnoses included 
history of left shoulder strain.  X-rays were normal.  

On VA examination on January 23, 2009, the Veteran reported 
having intermittent left shoulder symptoms, including pain, 
stiffness, and weakness.  He denied any deformity, giving 
away, instability, incoordination, locking, and episodes of 
dislocation.  He reported monthly flare-ups in the left 
shoulder that were mild and lasted one to two days, and 
caused his arm to be weaker.  Examination showed crepitus in 
the left shoulder, and flexion to 148 degrees, abduction to 
132 degrees, internal rotation to 70 degrees, and external 
rotation to 85 degrees, with no objective evidence of pain on 
motion.  The diagnoses included left shoulder subacromial and 
subdeltoid bursitis, and left shoulder supraspinous 
tendinosis.  

The record reflects that the RO granted a 10 percent rating 
for the Veteran's left shoulder disability, based on the 
finding of bursitis on the February 22, 2009 MRI, coupled 
with the findings on the VA examination in January 2009.  In 
that regard, the Board notes that on the VA examination in 
January 2009, the Veteran exhibited definite limitation of 
motion of the left shoulder, and complained of pain, 
stiffness, weakness, and monthly flare-ups.  Because the 
limitation of motion of the left shoulder found in 2009 did 
not warrant a compensable rating under Diagnostic Code 5201, 
the RO granted a 10 percent rating pursuant to Diagnostic 
Code 5003, which permits a rating of 10 percent to be 
assigned for each major joint, if the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code.  The Board finds, however, 
that a 10 percent rating was warranted effective the date of 
the VA examination in 2009 based on the limitation of right 
shoulder motion exhibited and complaints of pain, stiffness, 
weakness, and flare-ups.  Accordingly a rating of 10 percent 
is assigned effective January 23, 2009, but no earlier.

With regard to the period of time prior to January 23, 2009, 
the Board notes that based on the foregoing, prior to January 
23, 2009, the criteria for a compensable rating for left 
shoulder strain had not been approximated at any point.  A 
compensable rating was not warranted because, as noted above, 
the  range of right shoulder motion was well above shoulder 
level and the disability did not involve bursitis or 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 
5201, 5003.  The Board has also considered the Veteran's 
service-connected left shoulder strain under all other 
potentially applicable diagnostic codes; however, he had not 
been shown to have ankylosis of the scapulohumeral 
articulation, an impairment of the humerus, or impairment of 
the clavicle or scapula.  Therefore, Diagnostic Codes 5200, 
5202, and 5203 are not applicable.  

The Board considered whether there is any additional 
functional loss which would warrant the assignment of a 
compensable rating prior to January 23, 2009.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown.  Even 
considering the Veteran's complaints of chronic pain, and the 
effects of pain on use, there is no probative evidence 
showing that the left shoulder dysfunction prior to January 
23, 2009 was to such a degree to warrant a compensable 
rating.  There are insufficient objective signs of weakness; 
deformity; fatigability; lack of coordination; or additional 
functional limitations.  

As the preponderance of the evidence is against the claim for 
a compensable rating prior to January 23, 2009, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski.

d.  Rating in Excess of 10 percent for Left Shoulder Strain 
with Bursitis,
effective from January 23, 2009

As noted above, the Board assigned a 10 percent rating for 
the service-connected left shoulder disability, effective the 
date of the VA examination on January 23, 2009.  Subsequent 
to that, there has only been one additional piece of medical 
evidence associated with the claims file.  An MRI of the left 
shoulder, dated February 22, 2009, showed subacromial-
subdeltoid bursitis and thinning and tendinosis of the distal 
supraspinatus tendon without evidence of discrete tear.  

The record reflects that the RO originally granted a 10 
percent rating for the Veteran's left shoulder disability, 
based on the finding of bursitis on the February 22, 2009 
MRI, coupled with the findings on the VA examination in 
January 2009.  

The Board notes, however, that in order for a rating in 
excess of 10 percent to be assigned, there would need to be a 
showing that the left arm motion was limited at the shoulder 
level or limited to midway between the side and shoulder 
level; however, a review of the evidence shows that the 
Veteran's left arm limitation of motion has not approximated 
such findings.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5201.  The Board has considered the Veteran's left shoulder 
disability under all other potentially applicable diagnostic 
codes; however, he has never been diagnosed with or shown to 
have ankylosis, an impairment of the humerus, or impairment 
of the clavicle or scapula.  Therefore, Diagnostic Codes 
5200, 5202, and 5203 do not assist the Veteran in obtaining a 
rating in excess of 10 percent for his service-connected left 
shoulder disability.  

The Board has also considered the Veteran's service-connected 
left shoulder disability under the criteria of DeLuca.  
Although the Veteran complained in January 2009 of pain, 
stiffness, weakness, and flare-ups in the left shoulder, he 
indicated the flare-ups were mild and only lasted a day or 
two, and the examiner noted there was no pain on motion.  
Moreover, the Board notes that the 10 percent rating assigned 
under Diagnostic Code 5019 and 5003 already contemplates the 
Veteran's limitation of motion and pain.  Therefore, a rating 
in excess of 10 percent is not warranted effective from 
January 23, 2009 based on the application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown.

In summary, and for the reasons and bases set forth above, 
the Board finds that the record supports the grant of a 10 
percent rating for the service-connected left shoulder 
disability, effective from January 23, 2009, however, the 
preponderance of the evidence is against the grant of a 
rating in excess of 10 percent, effective from January 23, 
2009.  All reasonable doubt has been resolved in the 
Veteran's favor. See 38 U.S.C.A. § 5107(b); Gilbert.

4.  Compensable Rating for Right TMJ Dysfunction

The record reflects that the Veteran's service-connected 
right jaw disability is currently rated under 38 C.F.R. § 
4.150, Diagnostic Code 9905 for limited motion of the 
temporomandibular articulation.  Under this code, a 10 
percent rating is assigned when the inter-incisal range of 
motion is limited to between 31 and 40 mm; a 20 percent 
rating is assigned when it is between 21 and 30 mm.  A 10 
percent rating may also be assigned when the range of lateral 
excursion is limited to between 0 and 4 mm.  38 C.F.R. § 
4.150, Diagnostic Code 9905.  

On a VA dental examination in October 2003, the Veteran 
complained of right TMJ popping and locking, after a right 
face trauma in April 2000 while playing broom ball.  He 
reported that two to three times per month he was unable to 
close his mouth, but after carefully manipulating this jaw he 
was able to close his mouth, but with pain.  He was able to 
eat normally except for the popping of his jaw.  Examination 
showed inter-incisal range of motion was limited to 48 mm, 
with popping of the right TMJ upon closing, but no pain.  His 
range of lateral excursions was to 9 mm.  Examination of the 
TMJ showed no evidence of condylar flattening or 
osteoarthritis, and the joints spaces appeared to be within 
normal limits.  

On VA examination in September 2005, the Veteran reported 
that since he injured his jaw in service, he had clicking and 
popping over the right TMJ, that was more prominent when 
chewing foods and yawning.  He reported no pain at rest, but 
that he became uncomfortable when chewing hard foods or 
yawning.  Examination showed that his masticatory function 
appeared normal, except when chewing hard food or  yawning.  
His interincisal opening was 48 mm, with a right and left 
lateral excursions of 10 mm.  Examination of the joint showed 
an early opening pop over the right TMJ, but no tenderness.  
There was no continuity defects of the mandible.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
compensable rating is warranted for the service-connected 
right TMJ dysfunction at any time since December 12, 2003.  
Fenderson.  The VA examiners found no indication of any loss 
of masticatory function or any mandible defects, and the 
Veteran had basically full interincisal and lateral 
excursion.  He reported having popping and clicking, but no 
tenderness or pain in the jaw, except for the two to three 
times a month he had pain when he had to manually close his 
mouth.  Thus, the criteria for a compensable rating have not 
been met pursuant to Diagnostic Code 9905.  Other potentially 
applicable rating codes include Diagnostic Codes 9901, 9902, 
and 9903.  There, however, has been no loss of, malunion of, 
or nonunion of the mandible, and minimal loss of masticatory 
function.  Thus, the Board concludes that the criteria for 
the assignment of a compensable rating for right TMJ 
dysfunction have not been approximated at any time during the 
appeal period.  38 C.F.R. § 4.7.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for a compensable rating for 
right TMJ dysfunction must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert.

5.  Extraschedular Consideration

The Board notes that the Veteran's disability does not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

In the present case, the Veteran reported he worked full-time 
as a security guard at a test site.  As explained below, the 
Veteran has reported that his service-connected disabilities 
cause some limitations at work.  In May 2005, he reported his 
job in security requires him to have monthly mandatory 
exercises, and the last time he did this, his knee pain 
worsened.  He also reported he needed to run a lot in his 
work, and this caused him to have knee pain.  In September 
2005, he reported he was cautious, which decreased his level 
of activity, and that he was concerned with his job 
performance.  In January 2009 he reported that during the 
last 12 month period, he had lost two weeks from work due to 
medical appointments and flare-ups of the knees.  He claimed 
that due to his service-connected disabilities he had been 
assigned different duties and had increased absenteeism.  
Also, in 2009, the VA examiner noted that the Veteran's 
service-connected disabilities had a "significant" effect 
on his usual occupation, and that the impact on his 
occupational activities included decreased mobility, lack of 
stamina, weakness or fatigue, and decreased strength of the 
upper and lower extremities.  Although it is clear that the 
Veteran's service-connected disabilities, specifically his 
knees, impact his employment, the Board does not feel that 
the impact rises to the level of marked interference with 
employment.  A review of the record shows that since at least 
2005, the Veteran has retained full time employment as a 
security guard, but with some complications and apparently 
some job modifications.  Moreover, with regard to his 
service-connected disabilities, the Board notes that the 
disability ratings assigned already contemplate at least some 
of his occupational impairment.  Thus, the Board concludes 
that marked interference with employment has not been shown.  
Additionally, there is no indication the Veteran has been 
frequently hospitalized due to any of his service-connected 
disabilities on appeal.  Therefore, referral for the 
assignment of an extraschedular disability rating is not 
warranted.


















	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for recurrent left ankle 
sprain is denied.

A rating in excess of 10 percent for right knee strain is 
denied.

A rating in excess of 10 percent for left knee strain is 
denied.

A compensable rating for right shoulder bursitis, prior to 
June 8, 2005, is denied.

A rating in excess of 10 percent for right shoulder bursitis, 
effective from June 8, 2005, is denied.

A compensable rating for left shoulder strain with bursitis, 
prior to February 22, 2009, is granted.

A rating in excess of 10 percent for left shoulder strain 
with bursitis, effective from January 23, 2009, is denied.

A compensable rating for right TMJ dysfunction is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


